Exhibit 10.2
ANALOG DEVICES, INC.

Amendment No. 5 to the 2006 Stock Incentive Plan, as amended
The 2006 Stock Incentive Plan, as amended by Amendments 1 through 4 thereto (the
“Plan”) of Analog Devices, Inc. (the “Corporation”), is hereby amended as set
forth below:

1.   Section 11(b)(4) shall be renumbered to be Section 11(b)(5) and remain
otherwise unchanged.   2.   Section 11(b)(3) shall be deleted and replaced in
its entirety with the following:

(3) Effect on Restricted Stock Awards
     (a) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
the repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to such Restricted Stock
Award.
     (b) Change in Control Event. Upon the occurrence of a Change in Control
Event (regardless of whether such event also constitutes a Reorganization
Event), except to the extent specifically provided to the contrary in the
instrument evidencing any Restricted Stock Award or any other agreement between
a Participant and the Company, and notwithstanding anything to the contrary in
the Plan, the vesting schedule of all Restricted Stock Awards shall be
accelerated in part so that one-half of the number of shares that would
otherwise have first become free from conditions or restrictions on any date
after the date of the Change in Control Event shall immediately become free from
conditions or restrictions. Subject to the following sentence, the remaining
one-half of such number of shares shall continue to become free from conditions
or restrictions in accordance with the original schedule set forth in such
Award, with one-half of the number of shares that would otherwise have become
free from conditions or restrictions on each subsequent vesting date in
accordance with the original schedule becoming free from conditions or
restrictions on each subsequent vesting date. In addition, each such Award shall
immediately become free from all conditions or restrictions if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for

 



--------------------------------------------------------------------------------



 



Good Reason by the Participant or is terminated without Cause by the Company or
the acquiring or succeeding corporation.
(4) Effect on Restricted Stock Unit Awards
     (a) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event constitutes a Change in Control Event), the
Board shall provide that all outstanding Restricted Stock Unit Awards shall be
assumed, or an equivalent award providing for Restricted Stock Units shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided that, notwithstanding anything to the contrary in the Plan,
if such Reorganization Event also constitutes both a Change in Control Event and
a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i), except to the extent specifically provided to the
contrary in the instrument evidencing any Award or any other agreement between
the Participant and the Company, (A) one-half of the number of Restricted Stock
Units that vest after the Reorganization Event shall immediately vest in full as
of the consummation of the Reorganization Event and, subject to (B) below, the
remaining one-half of the number of unvested Restricted Stock Units shall
continue to vest in accordance with the original schedule set forth in such
Restricted Stock Unit Award, with one-half of the number of Restricted Stock
Units that would otherwise have become vested on each subsequent vesting date in
accordance with the original schedule becoming vested on each subsequent vesting
date and (B) such assumed or substituted Restricted Stock Unit award shall
immediately become vested in full if, on or prior to the first anniversary of
the date of the consummation of the Reorganization Event, the Participant’s
employment with the Company or the acquiring or succeeding corporation is
terminated for Good Reason (as defined in Section 11(b)(4)(c) below) by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.
For purposes hereof, a Restricted Stock Unit Award shall be considered to be
assumed if, following consummation of the Reorganization Event, the Restricted
Stock Unit Award confers the right to receive upon vesting and conversion for
each Restricted Stock Unit immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) (or if holders of Common Stock were offered a choice of consideration
and the type of consideration chosen by the holders of a majority of the
outstanding shares of Common Stock was not common stock of the acquiring or
succeeding corporation), the Company may, with the consent of the acquiring or
succeeding

 



--------------------------------------------------------------------------------



 



corporation, provide for the consideration to be received upon the vesting and
conversion of Restricted Stock Units to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board of Directors) to the per share consideration
received by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.
Notwithstanding the foregoing and anything to the contrary in the Plan, if the
acquiring or succeeding corporation (or an affiliate thereof) does not agree to
assume, or substitute for, a Restricted Stock Unit Award, or in the event of a
liquidation or dissolution of the Company, the Board of Directors shall, upon
written notice to the Participant, (A) provide that all then unvested Restricted
Stock Units that are exempt from Section 409A will vest in full as of
immediately prior to the Reorganization Event; provided, however, that in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board of Directors may instead provide that all such unvested
Restricted Stock Units shall terminate upon consummation of such Reorganization
Event and that the Participant shall receive, in exchange therefor, a cash
payment equal to the amount equal to the Acquisition Price multiplied by the
number of shares of Common Stock issuable under such unvested Restricted Stock
Units; and (B) provide that all then unvested Restricted Stock Units that are
not exempt from Section 409A shall be treated in the same manner Restricted
Stock Units subject to clause (A) if such Reorganization Event also is a “change
in control event” as described in Treasury Regulation Section 1.409A-3(i)(5(i)
and if not, shall be terminated as of the Reorganization Event without any
payment for the unvested Restricted Stock Units.
     (b) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that also is a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) that does
not constitute a Reorganization Event, except to the extent specifically
provided to the contrary in the instrument evidencing any award or any other
agreement between the Participant and the Company, (A) one-half of the number of
Restricted Stock Units that vest after the Change in Control Event shall
immediately vest in full as of the consummation of the Change in Control Event
and be converted and delivered to the Participant and, subject to (B) below, the
remaining one-half of the number of unvested Restricted Stock Units shall
continue to vest in accordance with the original schedule set forth in such
Restricted Stock Unit Award, with one-half of the number of Restricted Stock
Units that would otherwise have become vested on each subsequent vesting date in
accordance with the original schedule becoming vested on each subsequent vesting
date and (B) such Restricted Stock Unit Award shall immediately become vested in
full if, on or prior to the first anniversary of the date of the consummation of
the Change in Control Event, the Participant’s employment with

 



--------------------------------------------------------------------------------



 



the Company is terminated for Good Reason (as defined in Section 11(b)(4)(c)
below) by the Participant or is terminated without Cause by the Company.
     (c) Definition of Good Reason for the purposes this Section 11(b)(4) of the
Plan.
     (i) For any Restricted Stock Unit Awards granted on or before December 10,
2009, “Good Reason” shall mean good reason as defined in Section 11(b)(1)(c) of
the Plan.
     (ii) For any Restricted Stock Unit Awards granted after December 10, 2009,
“Good Reason” shall mean any significant diminution in the Participant’s title,
authority, or responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any material reduction in the
annual cash compensation payable to the Participant from and after such
Reorganization Event or Change in Control Event, as the case may be, or the
relocation of the place of business at which the Participant is principally
located to a location that is greater than 50 miles from its location
immediately prior to such Reorganization Event or Change in Control Event.
Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason unless (x) the
Participant gives the Company notice of termination no more than 90 days after
the initial existence of such event or circumstance, (y) such event or
circumstance has not been fully corrected by the Company within 30 days of the
Company’s receipt of such notice and (z) the Participant’s termination occurs
within 60 days following the Company’s receipt of such notice.

3.   Section 13(f) shall be deleted in its entirety and replaced with the
following

(f) Section 409A.
     (1) It is the intent of the Company that any deferral of the receipt of the
payment of cash or the delivery of shares of Common Stock that the Board may
permit or require and Award that is granted that is subject to Section 409A of
the Code (“Section 409A”) comply with the requirements of Section 409A; provided
that no guaranty is made by the Company to Participants that Awards will so
comply.
     (2) The following provisions apply to each Award granted or outstanding
under this Plan that are intended to comply with (and not be exempt from)
Section 409A: (i) each delivery of shares or cash under each such Award shall be
treated as a separate payment for purposes of Section 409A; (ii) notwithstanding
anything in the Award or in the Plan to the contrary, neither the Participant
nor the Company may accelerate or defer the delivery of the cash or shares under
the Award to a date other than those specified in the Award unless specifically
permitted or required by Section 409A; (iii) if a Participant becomes a
“specified employee” of the Company (within the meaning of Section 409A) and any
of the shares or cash to be delivered under each such Award that may be
delivered on

 



--------------------------------------------------------------------------------



 



account of the Participant’s “separation from service” (within the meaning of
Section 409A), then any shares or cash that otherwise would have been delivered
within the six month period following the separation from service shall be
delivered on the date that is six months and one day following the separation
from service, with any remaining delivery of shares or cash to be made in
accordance with the terms of the Award.

4.   Except to the extent amended hereby, all of the terms, provisions and
conditions set forth in the Plan are hereby ratified and confirmed and shall
remain in full force and effect. The Plan and this amendment shall be read and
construed together as a single instrument.

Approved by the Board of Directors on December 17, 2009

 